     Case: 1:18-cv-06951 Document #: 87 Filed: 12/28/20 Page 1 of 1 PageID #:863

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Afshin Zarinebaf, et al.
                                          Plaintiff,
v.                                                       Case No.: 1:18−cv−06951
                                                         Honorable Virginia M. Kendall
Champion Petfoods USA, Inc., et al.
                                          Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 28, 2020:


        MINUTE entry before the Honorable Virginia M. Kendall. Parties' Joint Motion to
extend expert disclosure and class certification deadlines [86] is granted. Expert Initial
Disclosures due by 3/24/2021. Rebuttal Reports due by 3/29/2021. Motion for Class
Certification shall be filed by 2/24/2021; Responses due by 4/30/2021; Replies due by
5/19/2021. Status hearing set for 3/31/2021 is reset for 6/2/2021 at 9:00 AM. The
courtroom deputy will notify Parties if hearing will proceed via Teleconference. Mailed
notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
